DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus with a sealing element and propulsion system, classified in E21B23/001.
II. Claims 12-25, drawn to a method for sealing and unsealing or data collection, classified in E21B21/00 or E21B47/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used without both sealing and unsealing and without collecting data uphole/downhole from the sealing element and the process can be carried out without the propulsion means.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate searches would need to be conducted for the apparatus limitations not required by the method and method limitations not required by the apparatus.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Peter Malen on 10/18/2022 a provisional election was made without traverse to prosecute the invention of invention I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (US 20030141078 A1), hereinafter Mac, in light of Arsalan (US 10907442 B2).
With respect to claim 1, Mac discloses an apparatus, comprising: a body (body of 30); a propulsion system (6, 7) configured to move the body in a forward direction and in a reverse direction; and a sealing and isolation element (11, pgph. 19) connected to the body and configured to be deployed so as to selectively seal and isolate sections or stages in a wellbore when the apparatus is disposed in the wellbore.
However, Mac fails to specifically disclose that the isolation device is reusable.
Nevertheless, Arsalan discloses this (deploying a packer in an autonomous device, un-deploying the packer, and re-deploying the packer in a different zone, col. 26 ll. 30-63, col. 21 ll. 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used an un-deployable and re-deployable seal for the packer in Mac as taught by Arsalan since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order be able to redeploy the packer in another target zone without returning to the surface to as taught by Arsalan (col. 26 ll. 48-59).
With respect to claim 2, Mac discloses wherein the apparatus comprises an autonomous drone (pgphs. 9, 10).
With respect to claim 6, Mac discloses wherein the apparatus is self- propelled (pgph. 18).
With respect to claim 8, Mac discloses one or more hardware processors (51) and non-transitory storage media (52) carrying instructions that are executable by the one or more hardware processors to cause the seal to expand and retract according to a specified schedule (pgph. 21).
With respect to claim 9, Mac discloses wherein the reusable sealing and isolation element comprises a seal configured to assume an expanded state and a retracted state (all packers and bridge plugs have this, pgph. 19), and when the seal is in the expanded state in the wellbore, the seal isolates sections within the wellbore such that fluid in the wellbore cannot pass by the apparatus (this is the function of packers and bridge plugs).
With respect to claim 10, Mac in light of Arsalan discloses wherein no portion of the reusable sealing and isolation element remains permanently in the wellbore (col. 26 ll. 30-38, Arsalan, easily applicable to Mac).
With respect to claim 11, Mac discloses wherein the apparatus is operable to autonomously deploy the reusable sealing and isolation element (pgphs. 9, 10, 21).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mac and Arsalan as applied to claim 1 above, and further in view of Graham (US 5184676 A).
With respect to claim 3, Mac states that any type of tractor can be used and does not discuss details beyond a power source (10) , a motor and wheels (6, 7).
Nevertheless, Graham discloses wherein the propulsion system comprises: a power source (whatever powers motor 312); one or more extendible/retractable propulsion systems (300), wherein one of the propulsion systems comprises a motor (312) and one or more wheels (304, 305) disposed on an outer portion of the body; and a gear box (306, 308, 310) that connects the motor to the wheels. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the gear boxes and extendable/retractable propulsion system in Mac as taught by Graham (col. 10 ll. 1-10) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mac, Arsalan, and Graham as applied to claim 3 above, and further in view of Ross (US 20040055746 A1).
With respect to claims 4 and 5, Mac discloses batteries but fails to disclose that they are rechargeable wirelessly downhole.
Nevertheless, Ross discloses this for a downhole drone with a packer (pgphs. 6, 37, figs. 1, 15, 16, 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used wirelessly downhole rechargeable batteries in Mac as taught by Ross (pgphs. 6, 37) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to permit the battery to be recharged as necessary as taught by Ross (pgph. 40).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mac and Arsalan as applied to claim 1 above, and further in view of Utter (US 20220010656 A1).
With respect to claim 7, Mac fails to disclose articulation.
Nevertheless, Utter discloses a downhole self-propelled device (12) with a packer (40) wherein the body is articulated (at 48, pgph. 29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have articulated the body by providing flexible connections in order to reduce strain on components through curved wellbore sections as taught by Utter (pgph. 29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150041124 A1 also discloses an autonomously operated packer drone with wheels, as does US 20110035152 A1 except without wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/26/2022